OFFICE   OF   THE   ATTORNEY    GENERAL     OF   TEXAS
                                  AUSTIN




                                                     uertfllgthe o~lnlon
of thLs IMpartmat                                    herein, fr in pUrt,
aI f011ov81



                                    t bU88 pIy PO11 OOVOM
                                    0 8W'ViOW ar8 FODdOPOd
                                  OtlOfth8COWt    HoUS 0rld
                           8 omp1oyePts01~ auoh aa Bulldtng
                           evrtor Gpsrrtor8, Janitors, rtc.


     tb title    es AsrtirtantCwtallsn and Inventory Clerk.
     If thf.6C18rk l'0ader8hia 65SViO@8 h the CCQ&.sSiQb
     er.taP~s3bnots taLLa& thsfr tnvsntcwy OF et other
     County Instltutionn taking loventory and 18 not ren-
     doring   aerator pertalntng to the 00th Hou88, aan hts
     ratary be 1% ally paid PrQm the Gw8rel Fund Court
     Bouas pay rof19"
p&     t. 0. QCPWT, Fag.                2




;fy to do vist my ba maemaP                         tn ths exw~lm mfthe duties or
         OOAf%P-P%d UpOU then.                   (Eitr I?atfcmll?-mkv. PreeldloCounty,
     8. w. 775'   018m  0. ib.1hS                 OOUAtp BO;Q d’&Q  IShCId hYO8 Dla-
bPlot, 27!5 sr w.         137).
         Th8 Lav 18 vsll settledwith ~8fw8noe  to th8 authwlt7
& the Cccm~toaionwu'Court, as atated in Taxer,Jltirprudenoe,VQ.11,
t. w:
            %Ct.SSlOA8M' COUl'tQal'.OOUPtS @f liElit
       jurladlotien,in that th@ti Suthtit~   Mt8&    oaill
       t0 QFdtt8M ~PtUtL'IiQJ to the ~cD@l’Ol
                                            lfelfU-0oi
       their     T%S W3tiY8        ooimtiea           Snd
       PM only thoao esgr%srlyw 1
       upon them by Zav, -- that 18,
       Sad     StUtUtQS     Of    th8       Stdte.’

            BaP th. pUZ’&30S88 oi thh    Op;niOn, Y8 ~SDUD8,  th8t th0
CO#HliSEiOA8P8’  COWt   8rSp1Oped th.     man amltion%d to pmrform
08l’tSiIh duties in ooim@OtiC'Ii vlth r h8 buaiasraafffetiaO? tb
county. w8 umlr~tmd       your  qusrtion   to b8: @a  the 88lrPy Of the
~AaalatrntCuEtodim Aab XAveAtaPy Clerk' be legollrpaLb frca tha
       Fad of the County?
oSriers1




     .y--"                                                  Yawa vary   truly